Title: VI. To the Inhabitants of the Colony of Massachusetts-Bay, 27 February 1775
From: Adams, John,Novanglus
To: Inhabitants of Massachusetts Bay Colony,Massachusettensis


      
       My Friends,
       
        27 February 1775
       
      
      Such events as the resistance to the stamp act, and to the tea act, particularly the destruction of that which was sent by the ministry in the name of the East India Company, have ever been cautiously spoken of by the Whigs, because they knew the delicacy of the subject, and they lived in continual hopes of a speedy restoration of liberty and peace: But we are now thrown into a situation, which would render any further delicacy upon this point criminal.
      Be it remembered then, that there are tumults, seditions, popular commotions, insurrections and civil wars, upon just occasions, as well as unjust.
      Grotius B. 1. c. 3 §. 1. observes “that some sort of private war, may be lawfully waged. It is not repugnant to the law of nature, for any one to repel injuries by force.
      §. 2. “The liberty allowed before is much restrained, since the erection of tribunals: Yet there are some cases wherein that right still subsists; that is, when the way to legal justice is not open; for the law which forbids a man to pursue his right any other way, ought to be understood with this equitable restriction, that one finds judges to whom he need apply,” &c.
      Sidney’s discourses upon government c. 2. §. 24. “’Tis in vain to seek a government in all points free from a possibility of civil wars, tumults and seditions: that is a blessing denied to this life, and reserved to compleat the felicity of the next. Seditions, tumults, and wars do arise from mistake or from malice; from just occasions or unjust: Seditions proceeding from malice are seldom or never seen in popular governments; for they are hurtful to the people, and none have ever willingly and knowingly hurt themselves. There may be, and often is, malice in those who excite them; but the people is ever deceived, and whatever is thereupon done, ought to be imputed to error, &c. But in absolute monarchies, almost all the troubles that arise proceed from malice; they cannot be reformed, the extinction of them is exceeding difficult, if they have continued long enough to corrupt the people; and those who appear against them seek only to set up themselves or their friends.” The mischiefs designed are often dissembled, or denied, till they are past all possibility of being cured by any other way than force: and such as are by necessity driven to use that remedy, know they must perfect their work or perish. He that draws his sword against the prince, say the French, ought to throw away the scabbard; for tho’ the design be never so just, yet the authors are sure to be ruined if it miscarry. Peace is seldom made, and never kept, unless the subject retain such a power in his hands, as may oblige the prince to stand to what is agreed; and in time some trick is found to deprive them of that benefit.
      “It may seem strange to some that I mention seditions, tumults and wars, upon just occasions; but I can find no reason to retract the term. God intending that men should live justly with one another, does certainly intend that he or they who do no wrong, should suffer none; and the law that forbids injuries, were of no use, if no penalty might be inflicted, on those that will not obey it. If injustice there­fore be evil, and injuries be forbidden, they are also to be punished; and the law instituted for their prevention, must necessarily intend the avenging of such as cannot be prevented. The work of the magistracy is to execute this law; the sword of justice is put into their hands to restrain the fury of those within the society who will not be a law to themselves; and the sword of war to protect the people against the violence of foreigners. This is without exception, and would be in vain if it were not. But the magistrate who is to protect the people from injury, may, and is often known, not to have done it: he sometimes renders his office useless by neglecting to do justice; sometimes mischievous by overthrowing it. This strikes at the root of God’s general ordinance, that there should be laws; and the particular ordinances of all societies that appoint such as seem best to them. The magistrate therefore is comprehended under both, and subject to both, as well as private men.
      “The ways of preventing or punishing injuries are judicial or extra-judicial. Judicial proceedings are of force against those who submit, or may be brought to tryal, but are of no effect against those who resist, and are of such power that they cannot be constrained. It were absurd to cite a man to appear before a tribunal who can awe the judges, or has armies to defend him; and impious to think that he who has added treachery to his other crimes, and usurped a power above the law, should be protected by the enormity of his wickedness: Legal proceedings, therefore, are to be used when the delinquent submits to the law; and all are just; when he will not be kept in order by the legal.
      “The word sedition, is generally applied to all, numerous assemblies, without or against the authority of the magistrate, or of those who assume that power. Athaliah and Jezebel were more ready to cry out treason, than David, &c.
      “Tumult is from the disorderly manner of those assemblies, where things can seldom be done regularly; and war is that ’decertatio per vim,’ or trial by force, to which men come, when other ways are ineffectual.
      “If the laws of God and men, are therefore of no effect, when the magistracy is left at liberty to break them; and if the lusts of those who are too strong for the tribunals of justice, cannot be otherwise restrained than by sedition, tumults and war, those seditions, tumults and wars, are justified by the laws of God and man.
      “I will not take upon me to enumerate all the cases in which this may be done, but content myself with three, which have most fre­quently given occasion for proceedings of this kind. The first is, when one or more men take upon them the power and name of a magistracy, to which they are not justly called. The second, when one or more being justly called, continue in their magistracy longer than the laws by which they are called, do prescribe. And the third, when he or they, who are rightly called, do assume a power, though within the time prescribed, that the law does not give; or turn that which the law does give, to an end different and contrary to that which is intended by it.
      “The same course is justly used against a legal magistrate, who takes upon him to exercise a power which the law does not give: for in that respect he is a private man, (Quia,) as Grotius says, (eatenus non habet imperium,) and may be restrained as well as any other, because he is not set up to do what he lists, but what the law appoints for the good of the people; and as he has no other power than what the law allows, so the same law limits and directs the exercise of that which he has.”
      Puffendorf’s law of nature and nations L. Bk. 7. c. 8 §. 5 and 6. Barbeyrac’s note on §. 6. “1 When we speak of a tyrant that may lawfully be dethroned, we do not mean by the people, the vile populace or rabble of the country, or the cabal of a small number of factious persons; but the greater and more judicious part of the subjects of all ranks. Besides the tyranny must be so notorious and evidently clear, as to leave no body any room to doubt of it, &c. Now a prince may easily avoid making himself so universally suspected and odious to his subjects: for as Mr. Locke says, in his treatise of civil government c. 18. §. 209. ’It is as impossible for a governor, if he really means the good of the people, and the preservation of them and the laws together, not to make them see and feel it; as it is for the father of a family, not to let his children see he loves and takes care of them.’ And therefore the general insurrection of a whole nation does not deserve the name of rebellion. We may see what Mr. Sidney says upon this subject in his discourse concerning government c. 3. §. 36. ’Neither are subjects bound to stay till the prince has entirely finished the chains which he is preparing for them, and has put it out of their power to oppose. ’Tis sufficient that all the advances which he makes are manifestly tending to their oppression, that he is marching boldly on to the ruin of the state.’ In such a case, says Mr. Locke admirably well, ubi supra §. 210., ’How can a man any more hinder himself from believing in his own mind, which way things are going, or from casting about to save himself, than he could from believing the captain of the ship he was in, was carrying him and the rest of his company to Algiers, when he found him always steering that course, though cross winds, leaks in his ship, and want of men and provisions, did often force him to turn his course another way for sometime, which he steadily return’d to again, as soon as the winds, weather, and other circumstances would let him.’ This chiefly takes place with respect to kings, whose power is limitted by fundamental laws.
      “’If it is objected, that the people being ignorant, and always discontented, to lay the foundation of government in the unsteady opinion and the uncertain humour of the people, is to expose it to certain ruin; the same author will answer you, that on the contrary, people are not so easily got out of their old forms as some are apt to suggest. England, for instance, notwithstanding the many revolutions that have been seen in that kingdom, has always kept to its old legislative of king, lords and commons: and whatever provocations have made the crown to be taken from some of their princes heads, they never carried the people so far as to place it in another line. But ’twill be said, this hypothesis lays a ferment for frequent rebellion. No more, says Mr. Locke, than any other hypothesis. For when the people are made miserable, and find themselves exposed to the ill usage of arbitrary power; cry up their governors as you will for sons of Jupiter, let them be sacred and divine, descended or authorised from heaven; give them out for whom or what you please, the same will happen. The people generally ill treated, and contrary to right, will be ready upon any occasion to ease themselves of a burden that sits heavy upon them. 2. Such revolutions happen not upon every little mismanagement in public affairs. Great mistakes in the ruling part, many wrong and inconvenient laws, and all the slips of human frailty will be borne by the people, without mutiny and murmur. 3. This power in the people of providing for their safety anew by a legislative, when their legislators have acted contrary to their trust, by invading their property, is the best fence against rebellion, and the probablest means to hinder it; for rebellion being an opposition, not the persons, but authority, which is founded only in the constitutions and laws of the government; those whoever they be, who by force break through, and by force justify the violation of them, are truly and properly rebels. For when men by entering into society, and civil government, have excluded force, and introduced laws for the preservation of property, peace and unity, among themselves; those who set up force again, in opposition to the laws, do rebellare, that is, do bring back again the state of war, and are properly rebels, as the author shews. In the last place, he demonstrates, that there are also greater inconveniencies in allowing all to those that govern, than in granting something to the people. But it will be said, that ill affected and factious men may spread among the people, and make them believe that the prince or legislative, act contrary to their trust, when they only make use of their due prerogative. To this Mr. Locke answers, that the people however is to judge of all that; because no body can better judge whether his trustee for deputy acts well, and according to the trust reposed in him, than he who deputed him. He might make the like query, (says Mr. LeClark, from whom this extract is taken) and ask, whether the people being oppressed by an authority which they set up, but for their own good, it is just, that those, who are vested with this authority, and of which they are complaining, should themselves be judges of the complaints made against them? The greatest flatterers of kings, dare not say, that the people are obliged to suffer absolutely all their humours, how irregular soever they be; and therefore must confess, that when no regard is had to their complaints, the very foundations of society are destroyed; the prince and people are in a state of war with each other, like two independent states that are doing themselves justice, and acknowledge no person upon earth, who in a sovereign manner, can determine the disputes between them,’” &c.
      If there is any thing in these quotations, which is applicable to the destruction of the tea, or any other branch of our subject, it is not my fault: I did not make it.—Surely Grotius, Puffendorf, Barbeyrac, Lock, Sidney, and LeClerk, are writers, of sufficient weight, to put in the scale against the mercenary scriblers in New-York and Boston, who have the unexampled impudence and folly, to call these which are revolution principles in question, and to ground their arguments upon passive obedience as a corner stone. What an opinion must these writers have of the principles of their patrons, the Lords Bute, Mansfield and North, when they hope to recommend themselves by reviving that stupid doctrine, which has been infamous so many years. Dr. Sachevaril himself tells us that his sermons were burnt by the hands of the common hangman, by the order of the king, lords and commons, in order to fix an eternal and indelible brand of infamy on that doctrine.
      In the Gazette of January the 2d, Massachusettensis entertains you with an account of his own important self. This is a subject which he has very much at heart, but it is of no consequence to you or me, and therefore little need be said of it: if he had such a stand in the community, that he could have seen all the political manoeuvres, it is plain he must have shut his eyes, or he never could have mistaken so grossly, causes for effects, and effects for causes.
      He undertakes to point out the principles and motives upon which the Blockade Act was made, which were according to him, the destruction of the East-India Company’s Tea. He might have said more properly the Ministerial Tea: for such it was, and the company are no losers: they have received from the public treasury compensation for it.
      Then we are amused with a long discourse about the nature of the British government, commerce, agriculture, arts, manufactures, regulations of trade, custom house officers, which as it has no relation to the subject, I shall pass over.
      The case is shortly this: The East-India company, by their contract with government, in their charter and statute, are bound, in consideration of their important profitable privileges, to pay to the public treasury, a revenue, annually, of four hundred thousand pounds sterling, so long as they can hold up their Dividends at twelve per cent, and no longer.
      The mistaken policy of the ministry, in obstinately persisting in their claim of right to tax America, and refusing to repeal the duty on Tea, with those on glass, paper and paint, had induced all America, except a few merchants in Boston, most of whom were closely connected with the junto, to refuse to import Tea from Great Britain: the consequence of which was a kind of stagnation in the affairs of the company, and an immense accumulation of tea in their stores, which they could not sell. This, among other causes, contributed to affect their credit, and their Dividends were on the point of falling below twelve per cent, and consequently the government was upon the point of losing 400,000 1. sterling a year of revenue. The company solicited the ministry to take off the duty in America: but they adhering to their plan of taxing the colonies and establishing a precedent, framed an act to enable the company to send their tea directly to America. This was admired as a master-piece of policy. It was tho’t they would accomplish four great purposes at once: establish their precedent of taxing America; raise a large revenue there by the duties; save the credit of the company; and the 400,000 1. to the government. The company however, were so little pleased with this, that there were great debates among the directors, whether they should risque it, which were finally determined by a majority of one only, and that one the chairman, being unwilling as it is said to interfere in the dispute between the minister and the colonies, and uncertain what the result would be: and this small majority was not obtained, as it is said, until a sufficient intimation was given that the company should not be losers.
      When these designs were made known, it appeared, that American politicians were not to be deceived: that their fight was as quick and clear as the minister’s, and that they were as steady to their purpose, as he was to his. This was tho’t by all the colonies, to be the precise point of time, when it became absolutely necessary to make a stand. If the tea should be landed, it would be sold; if sold the duties would amount to a large sum, which would be instantly applied to increase the friends and advocates for more duties, and to divide the people; and the company would get such a footing, that no opposition afterwards could ever be effectual. And as soon as the duties on tea should be established, they would be ranked among post-office fees, and other precedents, and used as arguments, both of the right and expediency of laying on others, perhaps on all the necessaries, as well as conveniences and luxuries of life. The whole continent was united in the sentiment, that all opposition to parliamentary taxation must be given up forever, if this critical moment was neglected. Accordingly, New-York and Philadelphia determined that the ships should be sent back; and Charlestown, that the tea should be stored and locked up,—this was attended with no danger in that city, because they are fully united in sentiment and affection, and have no Junto to perplex them. Boston was under greater difficulties. The Consignees at New York and Philadelphia most readily resigned. The Consignees at Boston, the children, cousins, and most intimate connections of governor Hutchinson, refused. I am very sorry that I cannot stir a single step in develloping the causes of my country’s miseries, without stumbling upon this gentleman. But so it is. From the near relation and most intimate connection of the consignees with him, there is great cause of jealousy, if not a violent presumption, that he was at the bottom of all this business, that he had plann’d it, in his confidential letters with Bernard, and both of them joined in suggesting and recommending it to the ministry. Without this supposition, it is difficult to account for the obstinacy with which the Consignees refused to resign, and the governor to let the vessel go. However this might be, Boston is the only place upon the continent, perhaps in the world, which ever breeds a species of misanthropos, who will persist in their schemes for their private interest, with such obstinacy, in opposition to the public good; disoblige all their fellow-citizens for a little pelf, and make themselves odious and infamous, when they might be respected and esteemed. It must be said, however, in vindication of the town, that this breed is spawned chiefly by the Junto. The Consignees would not resign; the custom house refused clearances; governor Hutchinson refused passes by the castle. The question then was, with many, whether the governor, officers, and consignees should be compelled to send the ships hence? An army and navy was at hand, and bloodshed was apprehended. At last, when the continent, as well as the town and province, were waiting the issue of this deliberation with the utmost anxiety, a number of persons, in the night, put them out of suspense, by an oblation to Neptune. I have heard some gentlemen say, “this was a very unjustifiable proceeding”—“that if they had gone at noonday, and in their ordinary habits, and drowned it in the face of the world, it would have been a meritorious, a most glorious action.” But to go in the night, and much more in disguise, they tho’t very inexcuseable.
      “The revenue was not the consideration before parliament,” says Massachusettensis. Let who will, believe him. But if it was not, the danger to America was the same. I take no notice of the idea of a monopoly. If it had been only a monopoly, (tho’ in this light it would have been a very great grievance) it would not have excited, nor in the opinion of any one justified the step that was taken. It was an attack upon a fundamental principle of the Constitution, and upon that supposition was resisted, after multitudes of petitions to no purpose, and because there was no tribunal in the Constitution, from whence redress could have been obtained.
      There is one passage so pretty, that I cannot refuse myself the pleasure of transcribing it. “A smuggler and a whig are cousin germans, the offspring of two sisters, avarice and ambition. They had been playing into each other’s hands a long time. The smuggler received protection from the whig, and he in his turn received support from the smuggler. The illicit trader now demanded protection from his kinsman, and it would have been unnatural in him to have refused it; and beside, an opportunity presented of strengthning his own interest.”
      The wit, and the beauty of the style in this place, seem to have quite inraptured the lively juvenile imagination of this writer. The truth of the fact he never regards, any more than the justice of the sentiment. Some years ago, the smugglers might be pretty equally divided between the whigs and the tories: Since that time, they have almost all married into the tory families, for the sake of dispensations and indulgencies. If I were to let myself into secret history, I could tell very diverting stories of smuggling tories in New-York and Boston,—Massachusettensis is quarrelling with some of his best friends. Let him learn more discretion.
      We are then told that “the consignees offered to store the tea, under the care of the selectmen, or a committee of the town.” This expedient might have answered, if none of the junto, nor any of their connections had been in Boston. But is it a wonder, that the selectmen declined accepting such a deposit? They supposed they should be answerable, and no body doubted that tories might be found who would not scruple to set fire to the store, in order to make them liable. Besides if the tea was landed, though only to be stored, the duty must be paid, which it was tho’t was giving up the point.
      Another consideration which had great weight, was, the other colonies were grown jealous of Boston, and tho’t it already deficient in point of punctuality, against the dutied articles: and if the tea was once stored, artifices might be used, if not violence, to disperse it abroad: But if through the continual vigilance and activity of the committee and the people, thro’ a whole winter, this should be prevented; yet one thing was certain, that the tories would write to the other colonies and to England, thousands of falshoods concerning it, in order to induce the ministry to persevere, and to sow jealousies and create divisions among the colonies.
      Our acute logician then undertakes to prove the destruction of the tea unjustifiable, even upon the principle of the whigs, that the duty was unconstitutional. The only argument he uses is this: that “unless we purchase the tea, we shall never pay the duty.” This argument is so frivolous, and has been so often confuted and exposed, that if the party had any other, I think they would relinquish this. Where will it carry us? If a duty was laid upon our horses, we may walk; if upon our butchers meat, we may live upon the produce of the dairy; and if that should be taxed, we may subsist as well as our fellow slaves in Ireland, upon Spanish potatoes and cold water. If a thousand pounds was laid upon the birth of every child, if children are not begotten, none will be born; if, upon every marriage, no duties will be paid, if all the young gentlemen and ladies agree to live batchellors and maidens.
      In order to form a rational judgment of the quality of this trans­action, and determine whether it was good or evil, we must go to the bottom of this great controversy. If parliament has a right to tax us, and legislate for us, in all cases, the destruction of the tea was unjustifiable; but if the people of America are right in their principle, that parliament has no such right, that the act of parliament is null and void, and it is lawful to oppose and resist it, the question then is, whether the destruction was necessary? For every principle of reason, justice and prudence, in such cases, demands that the least mischief shall be done; the least evil among a number shall always be preferr’d.
      All men are convinced that it was impracticable to return it, and rendered so by Mr. Hutchinson and the Boston consignees. Whether to have stored it would have answered the end, or been a less mischief than drowning it, I shall leave to the judgment of the public. The other colonies, it seems, have no scruples about it, for we find that whenever tea arrives in any of them, whether from the East India company, or any other quarter, it never fails to share the fate of that in Boston. All men will agree that such steps ought not to be taken, but in cases of absolute necessity, and that such necessity must be very clear. But most people in America now think the destruction of the Boston tea, was absolutely necessary, and therefore right and just. It is very true, they say, if the whole people had been united in sentiment, and equally stable in their resolution, not to buy or drink it, there might have been a reason for preserving it; but the people here were not so virtuous or so happy. The British ministry had plundered the people by illegal taxes, and applied the money in salaries and pensions, by which devices, they had insidiously attached to their party, no inconsiderable number of persons, some of whom were of family, fortune and influence, tho’ many of them were of desperate fortunes, each of whom, however, had his circle of friends, connections and dependants, who were determined to drink tea, both as evidence of their servility to administration, and their contempt and hatred of the people. These it was impossible to restrain without violence, perhaps bloodshed, certainly without hazarding more than the tea was worth. To this tribe of the wicked, they say, must be added another, perhaps more numerous, of the weak; who never could be brought to think of the consequences of their actions, but would gratify their appetites, if they could come at the means. What numbers are there in every community, who have no providence, or prudence in their private affairs, but will go on indulging the present appetite, prejudice, or passion, to the ruin of their estates and families, as well as their own health and characters! How much larger is the number of those who have no foresight for the public, or consideration of the freedom of posterity? Such an abstinence from the tea, as would have avoided the establishment of a precedent, depended on the unanimity of the people, a felicity that was unattainable. Must the wise, the virtuous and worthy part of the community, who constituted a very great majority, surrender their liberty, and involve their posterity in misery in complaisance to a detestable, tho’ small party of knaves, and a despicable, tho’ more numerous company of fools?
      If Boston could have been treated like other places, like New-York and Philadelphia, the tea might have gone home from thence as it did from those cities. That inveterate, desperate junto, to whom we owe all our calamities, were determined to hurt us in this, as in all other cases as much as they could. It is to be hoped they will one day repent and be forgiven, but it is very hard to forgive without repentance. When the news of this event arrived in England, it excited such passions in the minister as nothing could restrain; his resentment was inkindled into revenge, rage, and madness; his veracity was piqued, as his master piece of policy, proved but a bubble: The bantling was the fruit of a favourite amour, and no wonder that his natural affection was touched when he saw it dispatched before his eyes. His grief and ingenuity, if he had any, were affected at the thought that he had misled the East India company, so much nearer to destruction, and that he had rendered the breach between the kingdom and the colonies almost irreconcileable: his shame was excited because opposition had gained a triumph over him, and the three kingdoms were laughing at him for his obstinacy and his blunders: instead of relieving the company he had hastened its ruin: instead of establishing the absolute and unlimited sovereignty of parliament over the colonies, he had excited a more decisive denial of it, and resistance to it. An election drew nigh and he dreaded the resentment even of the corrupted electors.
      In this state of mind bordering on despair, he determines to strike a bold stroke. Bernard was near and did not fail to embrace the opportunity, to push the old systems of the junto. By attacking all the colonies together, by the stamp-act, and the paint and glass act, they had been defeated. The charter constitution of the Massachusetts-Bay, had contributed greatly to both these defeats. Their representatives were too numerous, and too frequently elected, to be corrupted: their people had been used to consider public affairs in their town-meetings: their councellors were not absolutely at the nod of a minister or governor, but were once a year equally dependent on the governor and the two houses. Their grand jurors were elective by the people, their petit jurors were returned merely by lot. Bernard and the junto rightly judged that by this constitution the people had a check, on every branch of power, and therefore as long as it lasted, parliamentary taxations, &c. could never be inforced.
      Bernard, publishes his select letters, and his principles of polity: his son writes in defence of the Quebec bill: hireling garretteers were employed to scribble millions of lyes against us, in pamphlets and news papers: and setters employed in the coffee houses, to challenge or knock down all the advocates for the poor Massachusetts. It was now determined, instead of attacking the colonies together, tho’ they had been all equally opposed to the plans of the ministry, and the claims of parliament, and therefore upon ministerial principles equally guilty, to handle them one by one; and to begin with Boston and the Massachusetts. The destruction of the tea was a fine event for scribblers and speechifyers to declaim upon; and there was an hereditary hatred of New-England, in the minds of many in England, on account of their non conforming principles. It was likewise thought there was a similar jealousy and animosity in the other colonies against New England; that they would therefore certainly desert her; that she would be intimidated and submit; and then the minister among his own friends, would acquire immortal honour, as the most able, skilfull and undaunted statesman of the age.
      The port bill, charter bill, murder bill, Quebec bill, making all together such a frightful system, as would have terrified any people, who did not prefer liberty to life, were all concerted at once: but all this art and violence have not succeeded. This people under great trials and dangers, have discovered great abilities and virtues, and that nothing is so terrible to them as the loss of their liberties. If these arts and violences are persisted in, and still greater concerted, and carried on against them, the world will see that their fortitude, patience and magnanimity will rise in proportion.
      “Had Cromwell,” says our what I shall call him? “had the guidance of the national ire, your proud capital had been levell’d with the dust.” Is it any breach of charity to suppose that such an event as this, would have been a gratification to this writer? Can we otherwise account for his indulging himself in a thought so diabolical? Will he set up Cromwell as a model for his deified lords, Bute, Mansfield and North? If he should, there is nothing in the whole history of him so cruel as this. All his conduct in Ireland, as exceptionable as any part of his whole life, affords nothing that can give the least probability to the idea of this writer. The rebellion in Ireland, was most obstinate, and of many years duration; 100,000 protestants had been murdered in a day, in cold blood, by papists, and therefore Cromwell might plead some excuse, that cruel severities were necessary, in order to restore any peace to that kingdom: But all this will not justify him; for as has been observed by an historian, upon his conduct in this instance, “men are not to divest themselves of humanity, and turn themselves into devils, because policy may suggest that they will succeed better as devils than as men”! But is there any parity or similitude between a rebellion of a dozen years standing, in which many battles had been fought, many thousands fallen in war, and 100,000 massacred in a day; and the drowning three cargoes of tea? To what strains of malevolence, to what flights of diabolical fury, is not tory rage capable of transporting men!
      “The whigs saw their ruin connected with a compliance with the terms of opening the Port.”—They saw the ruin of their country connected in it: But they might have easily voted a compliance, for they were undoubtedly a vast majority, and have enjoyed the esteem and affection of their fellow slaves to their last hours: Several of them could have paid for the Tea, and never have felt the loss. They knew they must suffer, vastly more, than the Tea was worth, but they thought they acted for America and posterity; and that they ought not to take such a step without the advice of the colonies. They have declared our cause their own—that they never will submit to a precedent in any part of the united colonies, by which Parliament may take away Wharves and other lawful estates, or demolish Charters; for if they do, they have a moral certainty that in the course of a few years, every right of Americans will be taken away, and governors and councils, holding at the will of a Minister, will be the only legislatives, in the colonies.
      A pompous account of the addressors of Mr. Hutchinson, then follows. They consisted of his relations, his fellow labourers in the tory vineyard, and persons whom he had raised in the course of four administrations, Shirley’s, Pownal’s, Bernard’s and his own, to places in the province. Considering the industry that was used, and the vast number of persons in the province, who had received commissions under government upon his recommendation, the small number of subscribers that was obtained, is among a thousand demonstrations of the unanimity of this people. If it had been thought worth while to have procured a remonstrance against him, fifty thousand sub­scribers might have been easily found. Several gentlemen of property were among these addressers, and some of fair character, but their acquaintance and friendships lay among the junto and, their subalterns entirely: Besides did these addressers approve the policy or justice of any one of the bills, which were passed the last session of the late parliament? Did they acknowledge the unlimitted authority of parliament? The Middlesex magistrates remonstrated against taxation: But they were flattered with hopes, that Mr. Hutchinson would get the port-bill, &c. repealed, that is, that he would have undone all, which every body but themselves knew he has been doing these fifteen years.
      “But these patriotic endeavours, were defeated.” By what? “By an invention of the fertile brain of one of our party agents, called a committee of correspondence. This is the foulest, subtlest and most venemous serpent that ever issued from the eggs of sedition.”.
      I should rather call it, the Ichneumon, a very industrious, active, and useful animal, which was worshipped in Aegypt as a divinity, because it defended their country from the ravages of the crocodiles. It was the whole occupation of this little creature to destroy those wily and ravenous monsters. It crushed their eggs, wherever they laid them, and with a wonderful address and courage, would leap into their mouths, penetrate their entrails, and never leave until it destroyed them.
      If the honor of this invention is due to the gentleman, who is generally understood by the “party agent” of Massachusettensis, it belongs to one, to whom America has erected a statue in her heart, for his integrity, fortitude and perseverance in her cause. That the invention itself is very useful and important, is sufficiently clear, from the unlimitted wrath of the tories against it, and from the gall which this writer discharges upon it. Almost all mankind have lost their liberties, thro’ ignorance, inattention and disunion. These committees are admirably calculated to diffuse knowledge, to communicate intelligence, and promote unanimity. If the high whigs are generally of such committees, it is because the freeholders who choose them, are such, and therefore prefer their peers. The tories, high or low, if they can make interest enough among the people may get themselves chosen, and promote the great cause of parliamentary revenues, and the other sublime doctrines and misteries of toryism. That these committees think themselves “amenable to none,” is false: for there is not a man upon any one of them, who does not acknowledge himself to hold his place, at the pleasure of his constituents, and to be ac­countable to them, whenever they demand it. If the committee of the town of Boston, was appointed for a special purpose at first, their commission has been renewed from time to time; they have been frequently thank’d by the town for their vigilance, activity and disinterested labours in the public service. Their doings have been laid before the town and approved of by it. The malice of the tories has several times swelled open their bosoms, and broke out into the most intemperate and illiberal invectives against it: but all in vain. It has only served to shew the impotence of the tories, and increase the importance of the committee.
      These committees cannot be too religiously careful of the exact truth of the intelligence they receive or convey; nor too anxious for the rectitude and purity of the measures they propose or adopt: they should be very sure that they do no injury to any man’s person, property or character: and they are generally persons of such worth, that I have no doubt of their attention to these rules; and therefore that the reproaches of this writer are mere slanders.
      If we recollect how many states have lost their liberties, merely from want of communication with each other, and union among themselves, we shall think that these committees may be intended by providence to accomplish great events. What the eloquence and talents of negociation of Demosthenes himself could not effect, among the states of Greece, might have been effected by so simple a device. Castile, Arragon, Valencia, Majorca, &c. all complained of oppression under Charles the fifth, flew out into transports of rage, and took arms against him. But they never consulted or communicated with each other. They resisted separately, and were separately subdued. Had Don Juan Padilla, or his wife, have been possessed of the genius to invent a committee of correspondence, perhaps the liberties of the Spanish nation might have remained to this hour, without any necessity to have had recourse to arms. Hear the opinion of Dr. Robertson. “While the spirit of disaffection was so general among the Spaniards, and so many causes concurred in precipitating them into such violent measures, in order to obtain the redress of their grievances, it may appear strange that the male-contents in the different kingdoms should have carried on their operations without any mutual concert, or even any intercourse with each other. By uniting their councils and arms, they might have acted both with greater force, and with more effect. The appearance of a national confederacy would have rendered it no less respectable among the people, than formidable to the crown; and the emperor, unable to resist such a combination, must have complied with any terms which the members of it thought fit to prescribe.”
      That it is owing to those committees that so many persons have been found to recant and resign, and so many others to fly to the army, is a mistake, for the same things would have taken place, if such a committee had never been in being, and such persons would probably have met with much rougher usage. This writer asks, “have not these persons as good a right to think and act for themselves as the whigs?” I answer yes. But if any man, whig or tory shall take it into his head to think for himself, that he has a right to take my property, without my consent, however tender I may be of the right of private judgment and the freedom of thought, this is a point in which I shall be very likely to differ from him, and to think for myself that I have a right to resist him. If any man should think, ever so conscienciously that the roman catholic religion is better than the protestant, or that the French government is preferable to the British constitution in its purity; Protestants and Britons, will not be so tender of that man’s conscience as to suffer him to introduce his favourite religion and government. So the well bred gentlemen who are so polite as to think, that the charter constitution of this province, ought to be abolished, and another introduced wholly at the will of a minister or the crown; or that our ecclesiastical constitution is bad, and high church ought to come in, few people will be so tender of these consciences or complaisant to such polite taste, as to suffer the one or the other to be established. There are certain prejudices among the people, so strong, as to be irresistible. Reasoning is vain, and opposition idle. For example, there are certain popular maxims and precepts, call’d the ten commandments. Suppose a number of fine gentlemen, superior to the prejudices of education, should discover that these were made for the common people, and are too illiberal for gentlemen of refined taste to observe, and accordingly should engage in secret confidential correspondences to procure an act of parliament, to abolish the whole decalogue, or to exempt them from all obligation to observe it; if they should succeed, and their letters be detected, such is the force of prejudice, and deep habits among the lower sort of people, that it is much to be questioned, whether those refined genius’s would be allowed to enjoy themselves in the latitude of their sentiments. I once knew a man, who had studied Jacob Beckman and other mystic’s, until he conscienciously thought the millennium commenced, and all human authority at an end: that the saints only had a right to property; and to take from sinners any thing they wanted. In this persuasion, he very honestly stole a horse. Mankind pitied the poor man’s infirmity, but thought it however their duty to confine him that he might steal no more.
      The freedom of thinking was never yet extended in any country so far as the utter subversion of all religion and morality; nor as the abolition of the laws and constitution of the country.
      But “are not these persons as closely connected with the interest of their country as the whigs?” I answer, they are not: they have found an interest in opposition to that of their country, and are making themselves rich and their families illustrious, by depressing and destroying their country. But “do not their former lives and conversations appear to have been regulated by principles as much as those of the whigs?” A few of them, it must be acknowledged, untill seduced by the bewitching charms of wealth and power, appeared to be men of principle. But taking the Whigs and Tories on an average, the balance of principle, as well as genius, learning, wit and wealth, is infinitely in favour of the former. As to some of these fugitives, they are known to be men of no principles at all in religion, morals or government.
      But the “policy” is questioned, and you are asked if you expect to make converts by it? As to the policy or impolicy of it, I have nothing to say: but we don’t expect to make converts of most of those persons by any means whatever, as long as they have any hopes that the ministry will place and pension them. The instant these hopes are extinguished, we all know they will be converted of course. Converts from places and pensions are only to be made by places and pensions, all other reasoning is idle; these are the Penultima Ratio of the Tories, as field pieces are the ultima.
      That we are not “unanimous is certain.” But there are nineteen on one side to one on the other, through the province. And ninety nine out of an hundred of the remaining twentieth part can be fairly shewn to have some sinister private view, to induce him to profess his opinion.
      Then we are threatened high, that “this is a changeable world, and times rolling wheel may e’er long bring them uppermost, and in that case we should not wish to have them fraught with resentment.”
      To all this we answer, without ceremony, that they always have been uppermost, in every respect, excepting only the esteem and affection of the people; that they always have been fraught with resentment (even their cunning and policy have not restrained them) and we know they always will be.—That they have indulged their re­sentment and malice, in every instance in which they had power to do it: and we know that their revenge will never have any other limits than their power.
      Then this consistent writer, begins to flatter the people, “he appeals to their good sense, he knows they have it.” The same people, whom he has so many times represented as mad and foolish.
      “I know you are loyal and friends to good order.” This is the same people that in the whole course of his writings, he has represented as continuing for ten years together in a continual state of disorder, demolishing the Chair, Board, Supreme Court, and encouraging all sorts of riots, insurrections, treason and rebellion. Such are the shifts to which a man is driven when he aims at carrying a point not at discovering truth.
      The people are then told that “they have been insidiously taught to believe that Great Britain is rapacious, cruel and vindictive, and envies us the inheritance purchased by the sweat and blood of our ancestors.” The people do not believe this—they will not believe it: On the contrary, they believe if it was not for scandals constantly transmitted from this province by the Tories, the nation would redress our grievances. Nay as little as they reverence the Ministry, they even believe that the Lords North, Mansfield and Bute, would relieve them, and would have done it long ago, if they had known the truth. The moment this is done “long live our gracious king and happiness to Britain,” will resound from one end of the province to the other: but it requires a very little foresight to determine, that no other plan of governing the province and the colonies, will ever restore a harmony between the two countries, but desisting from the plan of taxing them and interfering with their internal concerns, and returning to that system of colony administration, which nature dictated, and experience for one hundred and fifty years found useful.
      
       NOVANGLUS
      
     